DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 03/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior (patent numbers US 10,554,569, US 9,699,104, and US 9,979,666) has been reviewed and is accepted. The terminal disclaimer has been approved on 03/30/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Alessandro Steinfl (Reg # 56448) per email communication on 03/30/2021 following a telephone interview on 03/29/2021.
The application has been amended as follows:



Claim Amendments:

1.-3. (Canceled) 
	4. (Currently Amended) A network comprising:
	one or more source nodes;
	one or more receiver nodes; and
	coding nodes, allowing communication of source processes to the one or more receiver nodes 
wherein the output signals from the coding nodes are a linear combination of the input signals,
a plurality of said coding nodes being configured to generate coefficients of the linear combination using local node numbers or alternatively local link numbers as inputs to a deterministic mapping from the local node numbers or alternatively from the local link numbers to the coefficients of the linear combination,
wherein the linear combination of processes transmitted from the one or more source nodes present in each signal in the network is specified as a vector of the coefficients, each coefficient corresponding to a process to be transmitted from the one or more source nodes, and
wherein said coding nodes are configured to update and to transmit the vector of coefficients by applying to the vector of coefficients linear combinations, 
wherein the linear combinations applied to the vector of coefficients are the same as the linear combinations applied to data transmitted through the network.

	5. (Previously Presented) The network of claim 4, 
	wherein said plurality of coding nodes are further configured to generate deterministically coefficients of the linear combination also on a local counter or clock signal.

	6. (Currently Amended) The network of claim 4, 
	wherein said node numbers or or 

	7. (Currently Amended) The network according to claim 4, 
	wherein the network further comprises bidirectional or 

	8. (Previously Presented) The network according to claim 4, further comprising routing nodes, the routing nodes being connected with input links for communication of input signals to the routing nodes and output links for communication of output signals from the routing nodes, wherein the output signals from a routing node are obtained through routing without coding of the input signals to the routing node.

	9. (Previously Presented) The network according to claim 4, 
	wherein at least some deterministically chosen coefficients of an output signal of a first coding node along a first outgoing link of the first coding node are linearly independent from deterministically chosen coefficients of an output signal of the first coding node along a second outgoing link of the first coding node.

	10. (Previously Presented) The network according to claim 4, 
	wherein at least some deterministically chosen coefficients of an output signal of a first coding node along an outgoing link of the first coding node are linearly independent from deterministically chosen coefficients of an output signal of a second coding node along an outgoing link of the second coding node.

	11. (Previously Presented) The network according to claim 4, 
	wherein at least some deterministically chosen coefficients from a first output signal of a first coding node along an outgoing link of the first coding node at a first time are linearly independent from deterministically chosen coefficient from a second output signal of the first coding node along the outgoing link of the first coding node at a second time.

	12. (Currently Amended) A method for transmitting processes from one or more sources to 
	providing coding nodes between the one or more sources and the one or more receivers;
providing, for each coding node, input links for transmitting input signals to the coding node, and output links for transmitting output signals from the coding node, the output signals being a linear combination of the input signals; and
generating at a plurality of said coding nodes coefficients of the linear combination using local node numbers or alternatively local link numbers as inputs to a deterministic mapping from the local node numbers or alternatively from the local link numbers to the coefficients of the linear combination,
wherein the linear combination of processes transmitted from the one or more sources s 
wherein the vector of coefficients is transmitted through the network and updated at said coding nodes by applying to the vector of coefficients linear combinations, 
wherein the linear combinations applied to the vector of coefficients are the same as the linear combinations applied to data transmitted through the network.

	13. (Previously Presented) The method according to claim 12, comprising the step of generating deterministically, at said plurality of coding nodes, coefficients of the linear combination also on a local counter or clock signal.

	14. (Currently Amended) The method according to claim 12, 
	wherein said node numbers or link numbers are obtained from physical characteristics associated to the coding node or the node numbers or 

	15. (Currently Amended) The method according to claim 12, 
	wherein the network further comprises bidirectional or 

	16. (Previously Presented) The method according to claim 12, further comprising providing routing nodes, the routing nodes being connected with input links for communication of input signals to the routing nodes and output links for communication of output signals from the routing nodes, 
	wherein the output signals from a routing node are obtained through routing without coding of the input signals to the routing node.

	17. (Previously Presented) The method according to claim 12, 
	wherein at least some deterministically locally generated coefficients of an output signal of a first coding node along a first outgoing link of the first coding node are linearly independent from deterministically locally generated coefficients of an output signal of the first coding node along a second outgoing link of the first coding node.

	18. (Previously Presented) The method according to claim 12, 
	wherein at least some deterministically locally generated coefficients of an output signal of a first coding node along an outgoing link of the first coding node are linearly independent from deterministically locally generated coefficients of an output signal of a second coding node along an outgoing link of the second coding node.

	19. (Previously Presented) The method according to claim 12, 
	wherein at least some deterministically locally generated coefficients from a first output signal of a first coding node along an outgoing link of the first coding node at a first time are linearly independent from deterministically locally generated coefficient from a second output signal of the first coding node along the outgoing link of the first coding node at a second time.

20. (Currently Amended)  A network comprising:
one or more source nodes;
one or more receiver nodes; and
coding nodes, allowing communication of source processes to the one or more receiver nodes 
wherein the output signals from the coding nodes are a linear combination of the input signals,
a plurality of said coding nodes being configured to generate coefficients of the linear combination using local node numbers or alternatively local link numbers as inputs to a deterministic mapping from the local node numbers or alternatively from local link numbers to the coefficients of the linear combination,
wherein said mapping is a modular operation, said coding nodes being configured to generate said coefficients as a linear combination mod q of the local node numbers or alternatively of the local link numbers, wherein q is a constant,
the linear combination of processes transmitted from the one or more source nodes present in each signal in the network is specified as a vector of the coefficients, each coefficient corresponding to a process to be transmitted from the one or more source nodes, and
wherein said coding nodes are configured to update and to transmit the vector of coefficients by applying to the vector of coefficients linear combinations, wherein the linear combinations applied to the vector of coefficients are the same as the linear combinations applied to data transmitted through the network.

Reasons for Allowance
Claims 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
	A network comprising:
	one or more source nodes;
	one or more receiver nodes; and
	coding nodes, allowing communication of source processes to the one or more receiver nodes, the coding nodes being connected with input links for communication of input signals to the coding nodes and output links for communication of output signals from the coding nodes,
wherein the output signals from the coding nodes are a linear combination of the input signals, a plurality of said coding nodes being configured to generate coefficients of the linear combination using local node numbers or alternatively local link numbers as inputs to a deterministic mapping from the local node numbers or alternatively from the local link numbers to the coefficients of the linear combination,
wherein the linear combination of processes transmitted from the one or more source nodes present in each signal in the network is specified as a vector of the coefficients, each coefficient corresponding to a process to be transmitted from the one or more source nodes, and
wherein said coding nodes are configured to update and to transmit the vector of coefficients by applying to the vector of coefficients linear combinations, 
wherein the linear combinations applied to the vector of coefficients are the same as the linear combinations applied to data transmitted through the network.


Note that the closest prior art Kim et al. (US 2012/0039343, “Kim”) discloses a method for processing traffic information and digital broadcast system. Kim’s disclosure describes an enhanced method for receiving performance of a receiving system by performing additional coding and multiplexing process on the traffic information data. However, the claimed invention discloses source nodes, coding nodes and receiver nodes. The coding nodes takes inputs from other coding nodes and the source nodes to produce outputs as combinations of the inputs and connects the outputs with other coding nodes and the receiver nodes. In particular, Kim fails to disclose or render obvious that one of the coding nodes generates coefficients of a linear combination using local node numbers or local link numbers on data received as inputs. The linear combination of data is represented as a vector of the coefficients, and the coding node updates and transmits the vector of the coefficients.
Note that the second closest prior art Shattil (US 2014/0146924, “Shattil”) discloses networks for cooperative subspace de-multiplexing in content delivery.  Shattil’s disclosure describes that a source node selects a plurality of data to transfer to a destination node. Transmitting nodes cooperatively encodes the original data to generate a plurality of subspace coded components and a corresponding code matrix. However, the claimed invention discloses source nodes, coding nodes and receiver nodes. The coding nodes takes inputs from other coding nodes and the source nodes to produce outputs as combinations of the inputs and connects the outputs with other coding nodes and the receiver nodes. In particular, Kim fails to disclose or render obvious that one of the coding nodes generates coefficients of a linear combination using local node numbers or local link numbers on data received as inputs. The linear combination of data is represented as a vector of the coefficients, and the coding node updates and transmits the vector of the coefficients.
Note that the third closest prior art Kim et al. (US 2014/0075270, “Kim270”) discloses a method for using matrix network coding. Kim270’s disclosure describes a controller to estimate a first decoded word corresponding to corrupted words based on a generator matrix and to generate a second decoded word corresponding to the corrupted words based on a codebook which is based on the generator matrix and the estimated first decoded word. However, the claimed invention discloses source nodes, coding nodes and receiver nodes. The coding nodes takes inputs from other coding nodes and the source nodes to produce outputs as combinations of the inputs and connects the outputs with other coding nodes and the receiver nodes. In particular, Kim270 fails to disclose or render obvious that one of the coding nodes generates coefficients of a linear combination using local node numbers or local link numbers on data received as inputs. The linear combination of data is represented as a vector of the coefficients, and the coding node updates and transmits the vector of the coefficients.
Note that the fourth closest prior art Firoiu et al. (US 9,209,943, “Firoiu”) discloses control over network coding for enhanced radio transport optimization. Firoiu’s disclosure describes a source node encoding a first generation of data using linearly-independent encoding vectors to produce an encoded first generation. However, the claimed invention discloses source nodes, coding nodes and receiver nodes. The coding nodes takes inputs from other coding nodes and the source nodes to produce outputs as combinations of the inputs and connects the outputs with other coding nodes and the receiver nodes. In particular, Firoiu fails to disclose or render obvious that one of the coding nodes generates coefficients of a linear combination using local node numbers or local link numbers on data received as inputs. The linear combination of data is represented as a vector of the coefficients, and the coding node updates and transmits the vector of the coefficients.
Regarding claims 12 and 20, the claims contain similar features as recited in claim 4, thus are allowed for the same reason as stated above.
Regarding claims 5-11 and 13-19, these claims depend from claims 4 and 12, respectively, and thus are allowed for the same reason stated above for claim 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 


/HARRY H KIM/           Examiner, Art Unit 2411